PER CURIAM:
Plaintiff brought this action to recover for services and materials furnished in redecorating a part of defendant's hotel at Watertown and in spray painting some furniture therein. He alleged the reasonable value to be $1,765.65 of which $765.65 was paid and asked for judgment of $1,000 plus interest. By her answer defendant admitted the services were performed and materials furnished pursuant to her request, but contended there was an express oral contract that the cost would not exceed $765.65 which she has paid. The matter was tried to the court without a jury who found adversely to defendant's contentions and she appeals from the judgment.
A single assignment of error challenges the sufficiency of the evidence to support the findings and judgment.
We see no need to detail the evidence. A sharp conflict existed on the one issue presented by the pleadings. Plaintiff testified there was no agreement limiting the amount he was to receive and many inferences are supportive of his testimony. Defendant and a witness present on the occasion when request was made for the work said a maximum figure was fixed, but there are inferences from subsequent conduct which tend to negative such assertion. There is. no dispute on the time spent on the job and the reasonableness of. the hourly charge for the services rendered and the cost of material furnished is conceded. The resolution of this controversy was for the trier of fact and we hold there is ample evidence to sustain the decision of the trial court.
Judgment affirmed.